Case 1:18-cv-00644-CFC-CJB Document 152 Filed 06/08/20 Page 1 of 3 PageID #: 6353




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  BOSTON SCIENTIFIC CORP. and
  BOSTON SCIENTIFIC
  NEUROMODULATION CORP.,

                               Plaintiffs,
                                                            C.A. No. 18-644-CFC-CJB
                               v.

  NEVRO CORP.,

                               Defendant.


                                     NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on June 8, 2020, copies of:
         BSC’s Amended Rule 26(a)(1) Initial Disclosures; and

         BSC’s Amended Initial Disclosures Pursuant to Paragraph 3 of the Default
         Standard for Discovery, Including Discovery of Electronically Stored
         Information,

  were caused to be served upon the following counsel of record by e-mail:

  Attorneys for Defendant Nevro Corp.:
  Rodger D. Smith II                                     rsmith@mnat.com
  Michael J. Flynn                                       mflynn@mnat.com
  Lucinda C. Cucuzzella                              ccucuzzella@mnat.com
  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
  1201 North Market Street
  P.O. Box 1347
  Wilmington, DE 19899-1347
  SIDLEY AUSTIN LLP                          SidleyNevroIITeam@sidley.com
  Bradford J. Badke                                     jbadke@sidley.com
  Ching-Lee Fukuda                                    clfukuda@sidley.com
  Ketan V. Patel                                    ketan.patel@sidley.com
  Sharon Lee                                        sharon.lee@sidley.com
  787 Seventh Avenue
  New York, NY 10019
                                                                         (Continued . . . .)
Case 1:18-cv-00644-CFC-CJB Document 152 Filed 06/08/20 Page 2 of 3 PageID #: 6354




  Thomas A. Broughan III                                tbroughan@sidley.com
  1501 K Street, N.W.
  Washington, DC 20005
  Nathan A. Greenblatt                                  ngreenblatt@sidley.com
  1001 Page Mill Road Building 1
  Palo Alto, CA 94304
  MORRISON & FOERSTER LLP
  Michael A. Jacobs                                       MJacobs@mofo.com
  425 Market Street
  San Francisco, California 94105-2482
  Kenneth A. Kuwayti                                      KKuwayti@mofo.com
  755 Page Mill Road
  Palo Alto, CA 94304-1018

           In addition, this Notice of Service was served upon the above listed counsel of record by

  email on June 8, 2020.


  DATED: June 8, 2020                                   YOUNG CONAWAY STARGATT & TAYLOR LLP

  Of Counsel:                                           /s/ Karen L. Pascale
                                                        Karen L. Pascale (#2903)
  Matthew M. Wolf                                       Pilar G. Kraman (#5199)
  Edward Han                                            Rodney Square
  Marc A. Cohn                                          1000 North King Street
  Amy DeWitt                                            Wilmington, Delaware 19801
  ARNOLD & PORTER KAYE SCHOLER LLP                      (302) 571-6600
  601 Massachusetts Ave., NW                            kpascale@ycst.com
  Washington, DC 20001-3743                             pkraman@ycst.com
  Telephone: (202) 942-5000                             Attorneys for Plaintiffs,
  Matthew.Wolf@arnoldporter.com                         Boston Scientific Corporation and
  Ed.Han@ arnoldporter.com                              Boston Scientific Neuromodulation Corp.
  Marc.Cohn@ arnoldporter.com
  Amy.DeWitt@ arnoldporter.com

  Dina M. Hayes
  Bridgette C. Boyd
  ARNOLD & PORTER KAYE SCHOLER LLP
  70 West Madison Street Suite 4200
  Chicago, IL 60602-4231
  (312) 583-2300
  Dina.Hayes@arnoldporter.com
  Bridgette.Boyd@arnoldporter.com


  26614227.1                                      -2-
Case 1:18-cv-00644-CFC-CJB Document 152 Filed 06/08/20 Page 3 of 3 PageID #: 6355




  Thomas T. Carmack
  ARNOLD & PORTER KAYE SCHOLER LLP
  3000 El Camino Real
  Five Palo Alto Square | Suite 500
  Palo Alto, CA 94306-2112
  Telephone: (650) 319-4500
  Tom.Carmack@ arnoldporter.com

  Michael P. Kahn
  Michael N. Petegorsky
  Brooks J. Kenyon
  AKIN GUMP STRAUSS HAUER & FELD LLP
  One Bryant Park, Bank of America Tower
  New York, NY 10036-6745
  (212) 872-1000
  mkahn@akingump.com
  mpetegorsky@akingump.com
  bkenyon@akingump.com

  C. Brandon Rash
  Rachel J. Elsby
  AKIN GUMP STRAUSS HAUER & FELD LLP
  Robert S. Strauss Tower
  2001 K Street, N.W.
  Washington, DC 20006-1037
  (202) 887-4000
  brandon.rash@akingump.com
  relsby@akingump.com

  Jason Weil
  AKIN GUMP STRAUSS HAUER & FELD LLP
  Two Commerce Square
  2001 Market Street, Suite 4100
  Philadelphia, PA 19103-7013
  (215) 965-1200
  jweil@akingump.com




  26614227.1                               -3-
